Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Important Notice Regarding Change in Investment Policy EATON VANCE-ATLANTA CAPITAL SMALL-CAP FUND Supplement to Prospectus dated February 1, 2006 Effective January 1, 2007, Eaton Vance-Atlanta Capital Small-Cap Fund (the Fund) intends to implement a name change and certain investment policy changes recently approved by the Funds Board of Trustees. The Board recently approved a change in the Funds investment policies to provide that the Fund will normally invest in small to mid-sized companies. To fully implement the policy changes, the Fund must modify its 80% policy, which currently requires the Fund to invest at least 80% of its net assets in small company stocks. This policy may only be changed upon 60 days advance notice to shareholders. Accordingly, on January 1, 2007, the 80% policy will be changed to state that under normal circumstances, the Fund will invest at least 80% of its net assets in small to mid-cap stocks. The Fund currently invests its assets in Small-Cap Portfolio (the Portfolio), a separate registered investment company with the same objective and policies as the Fund. The Portfolios Board of Trustees has approved identical changes to the Portfolios policies. 1. The following changes will be effective January 1, 2007: a. The name of the Fund will be changed to Eaton Vance-Atlanta Capital SMID-Cap Fund. The name of the Portfolio will be changed to SMID-Cap Portfolio. b. The following replaces the first two paragraphs in Investment Objective and Principal Strategies under Fund Summaries - Eaton Vance-Atlanta Capital Small-Cap Fund: Investment Objective and Principal Strategies. The Funds investment objective is to seek long-term capital growth. The Fund invests primarily in common stocks of companies with small to mid-sized market capitalizations (small to mid-cap stocks). The shares offered by this prospectus are Class A shares of the Fund. The Fund will normally invest in common stocks of companies having market capitalizations within the range of companies comprising the Russell 2500 Index (Russell 2500). Under normal circumstances, the Fund invests at least 80% of its net assets in small to mid-cap stocks. The portfolio securities of the Fund are selected by a portfolio management team which relies on the investment advisers research staff. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. c. The following replaces the first three paragraphs under Investment Objectives & Principal Policies and Risks for Small-Cap Fund: SMID-Cap Fund. SMID-Cap Funds investment objective is to seek long-term capital growth. SMID-Cap Fund currently invests in SMID-Cap Portfolio. SMID-Cap Portfolio normally invests in common stocks of companies having market capitalizations within the range of companies comprising the Russell 2500 (small to mid-cap stocks). Under normal circumstances, the Portfolio invests at least 80% of its net assets in small to mid-cap stocks.
